     Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 1 of 22 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

EARNEST SHIELDS                                §
                                               §
        Plaintiff,                             §
                                               §
v.                                             §               CASE NO. 1:19-cv-575
                                               §
TEXAS WINDSTORM INSURANCE                      §
AGENCY, and WRIGHT NATIONAL                    §
FLOOD INSURANCE COMPANY,                       §
                                               §
       Defendants.                             §
                                               §
                                               §

                                   NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel, comes Defendant Wright National

Flood Insurance Company (“Wright” or “Defendant”), a Write-Your-Own (“WYO”) Program

carrier participating in the United States Government’s National Flood Insurance Program

(“NFIP”) pursuant to the National Flood Insurance Act of 1968, as amended,1 appearing herein

in its “fiduciary”2 capacity as the “fiscal agent of the United States,”3 and files this Notice of

Removal, removing the state court action entitled “Earnest Shields v. Texas Windstorm

Insurance Agency, and Wright National Flood Insurance Company,” Case Number B180248-C,

pending the District Court of Jefferson County, Texas, 60th Judicial District, to the United States

District Court for the Eastern District of Texas, Beaumont Division. An Addendum containing




1
  42 U.S.C. § 4001 et seq.
2
  44 C.F.R. § 62.23(f).
3
  42 U.S.C. § 4071(a)(1); Gowland v. Aetna, 143 F.3d 951, 953 (5th Cir. 1998); Wright v.
Allstate Ins. Co., 415 F.3d 384, 386 (5th Cir. 2005).


                                                1
     Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 2 of 22 PageID #: 2



the documents and information required by Local Rule CV-81 is attached to this Notice as

Exhibit A. In support of this Notice of Removal, the Defendant represents as follows:

                                                   I.

        On or about August 23, 2019, Plaintiff Earnest Shields (“Shields” or “Plaintiff”) filed the

instant action styled “Earnest Shields v. Texas Windstorm Insurance Agency, and Wright

National Flood Insurance Company,” bearing Case Number B-0204369, pending the District

Court of Jefferson County, Texas, 60th Judicial District (“the State Court Action”). A true copy

of the Plaintiff’s Original Petition filed in the State Court Action is contained in the state court

record filed herewith as Exhibit B. A true copy of the Citation and Plaintiff’s First Amended

Petition (“Amended Petition”) filed in the State Court Action and served upon the Defendant on

October 17, 2019, is filed herewith as Exhibit C in accordance with 28 U.S.C. §1446(a). A true

copy of all pleadings on file with the District Court of Jefferson County, Texas, 60th Judicial

District is filed herewith as Exhibit B, in accordance with Local Rule CV-81.

                                                   II.

        For the reasons that follow, and with the consent of co-defendant Texas Windstorm

Insurance Association (attached hereto as Exhibit D),4 Wright hereby removes this case from the

District Court of Jefferson County, Texas, 60th Judicial District to the United States District

Court for the Eastern District of Texas, Beaumont Division, pursuant to 42 U.S.C. § 4072; 44

C.F.R. pt. 61, app. A(1), art. VII(R) and IX; and 28 U.S.C. §§ 1331, 1441 and 1446.

A.      REVIEW OF THE PLAINTIFF’S AMENDED PETITION

        1.      This is an action on a federal Standard Flood Insurance Policy (“SFIP”) issued by




4
  Texas Windstorm Insurance Association is incorrectly named as “Texas Windstorm Insurance Agency” in the
caption of the Plaintiff’s Original Petition and First Amended Petition.

                                                   2
     Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 3 of 22 PageID #: 3



a Write Your Own (“WYO”) Program carrier participating in the United States Government’s

National Flood Insurance Program (“NFIP”) pursuant to the National Flood Insurance Act of

1968. A true copy of the Flood Declarations Page of the subject SFIP (Policy Number 41

1150707652 06) issued to Shields is attached for reference as Exhibit E. Plaintiff seeks a

recovery under the SFIP for damages allegedly resulting from an alleged flood loss that

reportedly occurred on or about September 4, 2017 at the Plaintiff’s property located at 1621

Duff Drive, Port Arthur, Texas 77642.

       2.      The Plaintiff’s First Amended Petition alleges in part as follows:

       (i)     “Plaintiff is the owner of a Texas Homeowners Insurance Policy (hereinafter

referred to as “the Policy”), which [w]as issued by Defendants”;

       (ii)    “Defendants sold and issued Plaintiff the Policy insuring the property against

damages caused by hail, windstorm and other covered perils”;5

       (iii)   “During the effective policy period, Plaintiff owned real property with

improvements located at 1621 DUFF DR., PORT ARTHUR, TX 77642, located in Jefferson

County, Texas (hereinafter referred to as the ‘Property’)”;

       (iv)    “During the effective policy period, the Property described above sustained severe

damages to the roof due to the direct force of wind and hail. As a result, the inside of the

Property sustained resulting water damage from storm created openings in the roof.”;

       (v)     “Plaintiff duly notified Defendants of the damage sustained and asked that

Defendants pay for the damages to the Property and other damages covered by the terms of the

Policy.”



5
  The only Policy issued by Wright to Shields is the federal Standard Flood Insurance Policy
(Policy Number 41 1150707652 06) referenced above. See Flood Declarations Page filed
herewith as Exhibit E.
                                                 3
     Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 4 of 22 PageID #: 4



       (vi)     “Defendants then assigned Plaintiff Claim No. 17 0022775 (hereinafter ‘the

Claim’) and assigned an adjuster, agent, representative of Defendants to perform a site inspection

of the damages and evaluate and process the Claim”;6

       (vii)    “Defendants improperly adjusted Plaintiff's claim and failed to conduct a

reasonable and thorough investigation of the covered damages. Without limitation the report

misrepresented the cause of, scope of, and cost to repair the damage to Plaintiffs home, as well as

the amount of insurance coverage for Plaintiffs losses under the Policy. Defendants made these

and other false representations to Plaintiff, either knowingly or recklessly. Defendants made

these false representations with the intent that Plaintiff act in accordance with the

misrepresentations. Plaintiff relied on their misrepresentations, including but not limited to, those

regarding the cause of, scope of, and cost to repair the damage to Plaintiffs property. Plaintiff has

been damaged as a result of that reliance.”;

       (viii)   “The inspection of Plaintiffs Property on SEPTEMBER 15, 2017 was brief,

substandard and inadequate. The inspection report failed to include all the damages that were

observed during the inspection and undervalued the damages and ultimately denied/underpaid

the Claim. Despite the existence of obvious and easily identifiable damages, the report claimed

there were minimal storm related damages and the condition of the roof was misrepresented as

well as the cause of water intrusion and interior damages. Defendants' liability for the extension

of further coverage and further payment was reasonably clear.”;

       (ix)     “Plaintiff was entitled to receive benefits that were covered by the insurance

policy.”;


6
  The Claim Number referenced in the Amended Petition is the Claim Number that Wright
assigned to Plaintiff’s claim under the SFIP. See Exhibit F (Denial of Claim letter dated
December 18, 2017 regarding Claim Number 17 0022775); Exhibit G (Denial of Claim letter
dated January 25, 2018 regarding Claim Number 17 0022775).
                                                 4
     Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 5 of 22 PageID #: 5



       (x)     “However, Defendants performed an outcome-oriented investigation of Plaintiff’s

Claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiff’s losses on the

Property. Defendants has delayed payment to Plaintiff for necessary and covered Property

damages under the Policy. To date, Defendants has yet to make a full payment on the Claim.”;

       (xi)    “Plaintiff was forced to hire his own representative to inspect and evaluate the

obvious damages to the Property that Defendants deliberately ignored to avoid payment on the

Claim. Additionally, as a result of Defendants' wrongful acts and omissions, Plaintiff was forced

to retain an attorney to prosecute the claim for insurance benefits to which he is entitled.”;

       (xii)   “Plaintiffs experience is not an isolated case. The wrongful acts and omissions

Defendants committed in this case, or similar acts and omissions, occur with such frequency that

they constitute a general business practice of Defendants with regards to handling these types of

claims. Defendants' entire claim process is unfairly designed to reach favorable outcomes for the

companies at the expense of the policyholder.”;

       (xiii) “As set forth below, Defendants failed to comply with the Policy, the Texas

Insurance Code and Texas law in handling Plaintiffs Claim by:

       a. Wrongfully denying Plaintiffs Claim for full repairs to the Property even though the
       Policy provides coverage for losses such as those Plaintiff is claiming;7

       b. Underpaying some of Plaintiffs Claim by not providing full coverage for damages
       sustained to the Property;

       c. Improperly and inadequately scoping the damages to the Property during Defendants'
       investigation; and

       d. Continuing to delay in the payment of damages to the Property, including the roof and
       interior.”;



7
  The Denial of Claim letters issued by Wright with respect to Plaintiff’s claim under the SFIP
(Claim Number 17 0022775) are filed herewith for reference as Exhibit F (Denial of Claim
letter dated December 18, 2017) and Exhibit G (Denial of Claim letter dated January 25, 2018).
                                                  5
     Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 6 of 22 PageID #: 6



       (xiv)   “Additionally, Defendants breached its contractual obligation to Plaintiff by

continuing to refuse to adequately compensate Plaintiff for the damages to the Property pursuant

to the terms of the Policy. Notably, Defendants refused to pay for the proceeds of the Policy

despite the fact pre-suit demand for payment in the amount sufficient to cover the damage to the

Property was made.”;

       (xv)    “Plaintiff complied with all obligations under the Policy, and all conditions

precedent to recovery upon the Policy are satisfied.”;

       (xvi)   “Defendants continues to delay in the payment of the damages to the Property

despite Plaintiffs request. Accordingly, Plaintiff has not been paid and/or paid in full for the

damages to the Property.”;

       (xvii) “As a result of Defendants' wrongful acts and omissions, Plaintiff was forced to

retain legal counsel to represent Plaintiff with respect to these causes of action.”

       Exhibit C, Amended Petition at ¶¶ 8-24.

       3.      The Plaintiff’s First Amended Petition purports to allege five (5) causes of action.

Exhibit C, Amended Petition at ¶¶ 25-54.

       4.      The first claim is entitled “Breach of Contract.” Plaintiff alleges that “Defendants

have a contract of insurance with Plaintiff”; that “Defendants breached the terms of that contract

by wrongfully denying and/or underpaying the Claim and Plaintiff was damaged thereby”; that

“Due to Defendants' breach of the contract terms and continual denial/underpayment of this

Claim, Plaintiff continues to sustain damages to his Property”; that “Defendants' breach

proximately caused Plaintiffs injuries and damages”; and that “Plaintiff has been required by the

actions of Defendants to retain the services of undersigned counsel and have agreed to pay

undersigned counsel reasonable attorney's fees.” Exhibit C, Amended Petition at ¶¶ 25-28.



                                                  6
     Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 7 of 22 PageID #: 7



       5.      The second claim is entitled “Unfair Settlement Practices or Dece[p]tive Acts or

Practices.” Plaintiff alleges that “Defendants are required to comply with Chapter 541 of the

Texas Insurance Code”; that “Defendants are liable for its unfair and deceptive acts as defined by

TEX. INS. CODE § 541.002.”; that “Defendants violated TEX. INS. CODE § 541.060(a) by

engaging in unfair settlement practices during the handling of the claim. All of Defendants'

violations are actionable pursuant to TEX. INS. CODE §541.151”; that “Defendants engaged in

the following unfair settlement practices: a. Pursuant to TEX. INS. CODE § 541.060(a)(1),

misrepresenting to Plaintiff material facts or Policy provisions relating to the coverage at issue

by indicating that the damage to the Property was not covered under the Policy even though it

was reasonably clear that the damage was caused by a covered peril. b. Pursuant to TEX. INS.

CODE § 541.060(a)(2)(A), failing to attempt in good faith to effectuate a prompt, fair, and

equitable settlement of the Claim, even though Defendants' liability under the Policy was

reasonably clear. Specifically, Defendants failed to make an attempt to settle the Claim fairly

despite the fact that Defendants were aware of its liability to Plaintiff under the Policy. c.

Pursuant to TEX. INS. CODE § 541.060(a)(I), failing to promptly provide Plaintiff with a

reasonable explanation of the basis in the Policy, in relation to the facts or applicable law, for

defendants' denial of the Claim or offer of a compromise settlement of the Claim. Specifically,

Defendants failed to offer Plaintiff adequate compensation for damages to the Property without

reasonable explanation as to why full payment was not being made. d. Pursuant to TEX. INS.

CODE § 541.060(a)(4), failing within a reasonable time to affirm or deny coverage of the Claim

to Plaintiff or to submit a reservation of rights. Specifically, Plaintiff did not receive a timely,

written indication of acceptance or rejection regarding the entire claim. Pursuant to TEX. INS.

CODE §541.060(a)(7), refusing to pay Plaintiffs Claim without conducting a reasonable



                                                 7
     Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 8 of 22 PageID #: 8



investigation with respect to the Claim. Defendants' outcome-oriented investigation of the Claim

resulted in unfair evaluation of the Damage to Plaintiffs Property”; that “Each of the foregoing

unfair settlement practices was committed with knowledge by Defendants and was a producing

cause of Plaintiffs injuries and damages”; that “Specifically, Defendants violated the Texas

Deceptive Trade Practices Act ("DTPA") in the following respects: 1. Defendants represented

that the agreement confers or involves rights remedies, or obligations which it does not have, or

involve, or which are prohibited by law. 2. Defendants failed to disclose information concerning

goods or services which was known at the time of the transaction when such failure to disclose

such information was intended to induce the consumer into a transaction that the consumer

would not have entered into had the information been disclosed. 3. Defendants, by accepting

insurance premiums but refusing without a reasonable basis to pay benefits due and owing,

engaged in an unconscionable action or course of action as prohibited by §17.50(a)(1)(3) of the

DTPA, in that Defendants took advantage of Plaintiffs' lack of knowledge, ability, experience,

and capacity to a grossly unfair degree, that also resulted in a gross disparity between the

consideration paid in the transaction and the value received, in violation of Chapter 541 of the

Texas Insurance Code”; that “Defendants knowingly committed the acts complained of”; and

that “As such, Plaintiff is entitled to exemplary and/or treble damage pursuant to the DTPA and

TEX. INS. CODE § 54 1.152(04).” Exhibit C, Amended Petition at ¶¶ 30-36.

       6.     The third claim is entitled “Misrepresentation of Insurance Policy Violations.”

Plaintiff alleges that “Additionally, Defendants made misrepresentations about Plaintiffs

insurance Policy and Claim in violation of TEX. INS. CODE § 541.061” and “All of Defendants'

violations are actionable pursuant to TEX. INS. CODE § 541.151”; that “Defendants engaged in

deceptive insurance practices by making an untrue statement of material fact in violation of



                                               8
     Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 9 of 22 PageID #: 9



§541.061(1)” that “Specifically, Defendants misrepresented the true scope and amount of the

Claim despite the existence of obvious and easily identifiable property conditions warranting the

extension of further coverage under the Policy”; and that “Each of the foregoing unfair

settlement practices was committed with knowledge by Defendants and was a producing cause

of Plaintiffs injuries and damages.” Exhibit C, Amended Petition at ¶¶ 38-40.

       7.     The fourth claim is entitled “Prompt Payment of Claims Violation.” Plaintiff

alleges that “Plaintiffs Claim is a claim under the insurance Policy issued by Defendants, of

which Plaintiff gave Defendants proper notice. As set forth more fully below, Defendants'

conduct constitutes a violation of the Texas Prompt Payment of Claims Statute, which is made

actionable by TEX. INS. CODE § 542.060”; that “Specifically, Defendants violated the Prompt

Payment of claims provisions of TEX. INS. CODE § 542 by: a. Failing to acknowledge receipt

of Plaintiffs Claim, commence investigation of the Claim, and request from Plaintiff all items,

statements, and forms that they reasonably believed would be required within the applicable time

constraints, as described above, which constitutes a non-prompt payment of claims and a

violation of TEX. INS. CODE § 542.055; b. Failing to notify Plaintiff in writing of its

acceptance or rejection of the full and entire Claim within the applicable time constraints

provided by TEX. INS. CODE § 542.056; and c. Delaying payment of the Claim following

Defendants' receipt of all items, statements, and forms reasonably requested and required, longer

than the amount of time provided by TEX. INS. CODE § 542.058. Defendants delayed full

payment of the Claim and, to date, Plaintiff still has not receive full payment on the Claim.”

Exhibit C, Amended Petition at ¶¶ 42-43.

       8.     The fifth claim is entitled “Breach of Duty of Good Faith and Fair Dealing / Bad

Faith.” Plaintiff alleges that “Since Plaintiff initially presented the Claim to Defendants, the



                                               9
    Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 10 of 22 PageID #: 10



liability of Defendants to pay the full Claim with the terms of the Policy was reasonably clear.

The damage to Plaintiff’s home was not apparent until after the loss made the basis of Plaintiff’s

insurance Claim. It is no coincidence that there was no apparent windstorm, rain, and/or hail

damage prior to the loss, and significant damage just after. The wind damage to the property

was at all times reasonably clear during Defendants’ claim investigation, such that any adjuster

or insurance carrier acting in good faith would know or should have known to acknowledge and

accept coverage for such damages. Instead, Defendants purposely failed to acknowledge and

accept full coverage for reasonably clear wind damage. Alternatively, Defendants were grossly

negligent in failing to acknowledge and accept full coverage for the reasonably clear wind

damages to the property”; that “As a result of Defendants’ outcome-oriented investigation,

Defendants continues to refuse to pay Plaintiff in full for the Claim”; that “Defendants denied

coverage and delayed payment for the full amount of Plaintiff’s claim when it had no reasonable

basis for doing so. Defendants knew or should have known by the exercise of reasonable

diligence that its liability was reasonably clear, and its failure, as set forth above, to adequately

and reasonably investigate and evaluate Plaintiff’s Claim, constitutes a breach of the duty of

good faith and fair dealing”; that “Defendants and Plaintiff are in a special relationship, created

by the insurance contract, giving rise to a duty on the part of Defendants to deal fairly and, in

good faith with Plaintiff, who is the insured”; that “Defendants breached its duty of good faith

and fair dealing by: a. Failing to provide a reasonable basis for denial or underpayment of the

Claim; and/or, b. Failing to determine whether there was a reasonable basis for denial or delay of

the Claim …”; that “Defendants systematically and routinely denies or underpays valid claims to

the detriment of its policyholders. As set forth above, the wrongful acts and omissions

Defendants committed in this case, or similar acts and omissions, occur with such frequency that



                                                 10
    Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 11 of 22 PageID #: 11



they constitute a general business practice of Defendants with regard to handling of these types

of claims”; that “By virtue of its systematic wrongful denials, Defendants compel its

policyholders to seek legal representation and initiate and maintain a suit to recover an amount

due under the policy by offering nothing or substantially less than the amount that will be

recovered by a suit brought by the insured” that “Defendants failed to adopt or implement

reasonable standards for prompt investigation of claims arising under its policies or is

deliberately adopting standards calculated to maximize its profit to the detriment of its

policyholders. Defendants are knowingly directing its personnel, agents and/or adjusters to

undervalue or underpay valid claims”; and that “Defendants knowingly committed the act of

denying and/or underpaying claims without a reasonable basis, therefore, Plaintiff is entitled to

actual and exemplary damages at law.” Exhibit C, Amended Petition at ¶¶ 45-55.

       9.      Plaintiff alleges that he “sustained the following economic / actual damages as a

result of the actions and/or omissions of Defendants described hereinabove: (a) Out-of-pocket

expenses; (b) Loss of the ‘benefit of the bargain.’ (c) Diminished or reduced market value. (d)

Costs of repairs. (e) Remedial costs and/or costs of completion. (f) Reasonable and necessary

engineering or consulting fees.” Exhibit C, Amended Petition at ¶ 57.

       10.     In a section of the Amended Petition entitled “Damages”, Plaintiff alleges as

follows:

       (i)     “Plaintiff would show that all the aforementioned causes of action, taken together

and singularly, establish the producing causes of the damages sustained by Plaintiff.”

       (ii)    “Plaintiffs damages have yet to be fully addressed or repaired since the incident,




                                                11
    Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 12 of 22 PageID #: 12



causing further damage to the Property and causing undue burden to Plaintiff. Upon trial of this

case, it will be shown that these damages are a direct result of Defendants' improperly handling

of the Claim in violation if the laws set forth above.”

       (iii)   “For the breach of contract, Plaintiff is entitled to regain the benefit of the

bargain, which is the amount of the Claim, together with attorneys' fees.”

       (iv)    “As a result of the noncompliance with the Texas Insurance Code Unfair

Settlement Practices provisions, Plaintiff is entitled to actual damages, which includes the loss of

the contractual benefits that should have been paid pursuant to the Policy, mental anguish, court

costs, and attorneys' fees. For Defendants' knowing conduct in violating these laws, Plaintiff

respectfully requests treble damages pursuant to TEX. INS. CODE § 541.152.”

       (v)     “Pursuant to TEX. INS. CODE § 542.060, as a result of the noncompliance with

the Texas Insurance Code Prompt Payment of Claims provision, Plaintiff is entitled to the entire

amount of the Claim, eighteen (18) percent interest per annum on the amount of the Claim and

reasonable and necessary attorneys' fees.”

       (vi)    “For the breach of the common-law duty of good faith and fair dealing, Plaintiff is

entitled to compensatory damages, including all forms of loss resulting from Defendants' breach,

exemplary damages and damages for emotional distress.”

       (vii)   “As a result of the necessity in engaging the service of an attorney to prosecute

this Claim, Plaintiff is entitled to recover a sum for the reasonable and necessary services of

Plaintiff's attorneys in the preparation and trial of this action, including any appeals to the Court

of Appeals and/or the Supreme Court of Texas.”




                                                 12
     Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 13 of 22 PageID #: 13



       (viii)   “Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff is seeking

only monetary relief of $75,000.00, including damages of any kind, penalties, costs, expenses,

prejudgment interest, and attorneys' fees.”

       Exhibit C, Amended Petition at ¶¶ 59-65.

       11.      In the section of the Amended Petition entitled “Jury Demand”, Plaintiff “requests

that all causes of action alleged [in the Amended Petition] be tried before a jury[.]”Exhibit C,

Amended Petition at ¶ 69.

       12.      In the section of the Amended Petition entitled “Prayer”, Plaintiff demands “final

judgment be rendered for Plaintiff as follows: 1) Judgment against Defendants for actual

damages, including mental anguish, in an amount to be determined by the jury; 2) Statutory

penalties; 3) Treble damages; 4) Exemplary and punitive damages; 5) Prejudgment interest as

provided by law; 6) Post-judgment interest as provided by law; 7) Attorneys' fees; 8) Costs of

this suit; and 9) Such other and further relief to which Plaintiff may be justly entitled.”

B.     THE FEDERAL GOVERNMENT’S RULES AND THE WYO PROGRAM
       CARRIER'S ROLE

       13.      Congress underwrites all operations of the NFIP through the United States

Treasury. This includes appropriations for both the adjustment of claims and the payment of

those claims. Similarly, Congress has conferred “rule-making power upon the agency created

for carrying out its policy,” specifically the Federal Emergency Management Agency (“FEMA”).

See Muncy v. Selective Ins. Co. of Am., No. CIV.A. 0:05CV220-HRW, 2007 WL 2229224, at *1

(E.D. Ky. July 31, 2007).

       14.      Congress delegated rulemaking authority exclusively to the Federal Government

to determine the conditions of insurability and to write the flood policy. See 42 U.S.C. §

4013(a). Decades ago, FEMA exercised its authority under § 4013(a) to adopt, by regulation, the


                                                  13
    Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 14 of 22 PageID #: 14



terms and conditions of insurability, including the Standard Flood Insurance Policy, which itself

is a federal regulation published at 44 C.F.R. pt. 61, app. A(1).

       15.     Pursuant to Congressional authorization found at 42 U.S.C. § 4071(a)(1), FEMA

uses WYO Companies like Wright to aid it in its statutory duty to administer the NFIP. See also

42 U.S.C. § 4081(a) (permitting FEMA’s Director to enter into arrangements with private

insurers in order to make use of their “facilities and services”); 44 C.F.R. § 62.23(a)-(d)

(establishing WYO program to permit private insurers to sell and administer SFIPs).

       16.     At all pertinent times, Wright, as a WYO Program carrier, was authorized to issue

and administer the SFIP, which is a federal regulation found at 44 C.F.R. pt. 61, app. A(1), on

behalf of the Federal Government pursuant to a “Financial Assistance/Subsidy Arrangement”

between itself and FEMA. These forms of the flood policy are incorporated into the Code of

Federal Regulations at 44 C.F.R. § 61.13(a). “[T]he exact terms and conditions of NFIP policies

and eligibility for federal flood insurance are dictated by federal law.” Spong v. Fid. Nat. Prop.

& Cas. Ins. Co., 787 F.3d 296, 299 (5th Cir. 2015).

       17.     “[I]n the federal flood insurance scheme,” at all pertinent times Wright is and was

“a conduit” and “intermediary for the Government.” Spong, supra, 787 F.3d at 309-310 (noting

that plaintiffs “applied for a flood insurance policy that was part of a federal program, with the

understanding that covered claims would be paid with federal funds.”).

       18.     Wright cannot waive or alter or amend any of the provisions of the SFIP. See 44

C.F.R. § 61.13(d); 44 C.F.R. pt. 61, app. A(1), art. VII(D).

       19.     At all pertinent times, Wright’s role as a WYO Company is and has been to

market, sell, administer, and adjust claims under SFIPs that it is authorized to issue on behalf of

the Federal Government, and it does so in its “fiduciary” capacity as “fiscal agent of the Federal



                                                 14
     Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 15 of 22 PageID #: 15



Government.” See 44 C.F.R. §§ 62.23(d), (f), and (g); 42 U.S.C. § 4071(a)(1).

       20.     Since 1983, WYO Companies have issued SFIPs in their names, collecting

premiums in segregated accounts from which they pay claims and make necessary refunds under

those policies. See 44 C.F.R. §§ 61.13(f), 62.23(a). Premiums collected from policyholders by

WYO Companies are, after deduction of the companies’ fees and administrative costs, deposited

in the National Flood Insurance Fund in the United States Treasury. See 42 U.S.C. § 4017.

       21.     The National Flood Insurance Program, the Standard Flood Insurance Policy, and

Write-Your-Own Companies (including Wright) participating in the National Flood Insurance

Program are all governed exclusively by federal law:

       Since the flood insurance program is a child of Congress, conceived to achieve
       policies which are national in scope, and since the federal government participates
       extensively in the program both in a supervisory capacity and financially, it is
       clear that the interest in uniformity of decision present in this case mandates the
       application of federal law.

West v. Harris, 573 F.2d 873, 881 (5th Cir. 1978) (citation omitted).

       22.     As codified in the Code of Federal Regulations, the SFIP expressly states that

“This policy and all disputes arising from the handling of any claim under the policy are

governed exclusively by the flood insurance regulations issued by FEMA, the National Flood

Insurance Act of 1968, as amended (42 U.S.C. 4001, et seq.), and Federal common law.” 44

C.F.R. pt. 61, app. A(1), art. IX.

       23.     Thus, the NFIP, the SFIP, and WYO Program Carriers participating in the NFIP

(including Wright) are governed exclusively by federal law, not state law.

C.     GROUNDS FOR REMOVAL: FEDERAL QUESTION JURISDICTION

       24.     42 U.S.C. § 4072 confers “original exclusive jurisdiction” upon this Court over all

claims involving administration of the SFIP, including claims for payment under a SFIP. This



                                                15
    Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 16 of 22 PageID #: 16



original exclusive jurisdiction encompasses all claims relating to the provision of flood insurance

under the NFIA regardless of whether they are pled in contract, tort or other state statutory

remedies, and regardless of whether the named defendant is FEMA or a WYO Program Carrier

like Wright.

       25.     In another case involving similar claims against a WYO Program Carrier alleging

breach of a flood insurance contract and state-law claims for failure to pay the full amount of

benefits owed under a SFIP, the Southern District of Texas noted as follows:

       Federal courts have original, exclusive jurisdiction over a breach of contract suit
       against the Director of the Federal Emergency Management Agency (“FEMA”)
       seeking payment of additional flood insurance benefits under a Standard Flood
       Insurance Policy (“SFIP”). 42 U.S.C. § 4072. Section 4072 (“Adjustment and
       payment of claims; judicial review; limitations; jurisdiction”), provides,

          In the event the program is carried out as provided in section 1340 [42 U.S.C.
          § 4071], the Director shall be authorized to adjust and make payment of any
          claims for proved and approved losses covered by flood insurance, and upon
          the disallowance by the Director of any such claim, or upon the refusal of the
          claimant to accept the amount allowed upon any such claim, the claimant,
          within one year after the date of mailing of notice of disallowance or partial
          disallowance by the Director, may institute an action against the Director on
          such claim in the United States district court for the district in which the
          insured property or the major part thereof shall have been situated, and original
          exclusive jurisdiction is hereby conferred upon such court to hear and
          determine such action without regard to the amount in controversy.

       Furthermore, effective December 31, 2000 an amendment to the SFIP added the
       following language to Article IX (“What Law Governs”) of the standard flood
       insurance policy: “This policy and all disputes arising from the handling of any
       claim under the policy are governed exclusively by the flood insurance
       regulations issued by FEMA, the national Flood Insurance Act of 1968, as
       amended (42 U.S.C. § 4001, et seq.), and Federal common law.” 44 C.F.R. Part
       61, App. A. Art. IX (2001).

       Several Circuit Courts of Appeals have held that § 4072 also applies to lawsuits
       against private insurers who issue SFIPs under the Write Your Own (“WYO”)
       program. See Wright v. Allstate Ins. Co., 415 F.3d 384, 389 (5th Cir. 2005);
       Gibson v. Am. Bankers Ins. Co., 289 F.3d 943, 947 (6th Cir. 2002); Van Holt v.
       Liberty Mut. Fire Ins. Co., 163 F.3d 161, 166–67 (3d Cir. 1998).



                                                16
    Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 17 of 22 PageID #: 17



Jianhua Ling v. Farmers Ins. Grp., No. CV H-16-2961, 2017 WL 451222, at *6, n. 1 (S.D. Tex.

Feb. 2, 2017).

       26.       The United States District Court for the Eastern District of Texas, Beaumont

Division has original exclusive jurisdiction over the instant litigation arising out of the NFIP

pursuant to 42 U.S.C. § 4072 and 44 C.F.R. pt. 61, app. A(1), art. VII(R), which vests the United

States District Court for the district in which the insured property is located with exclusive

subject-matter jurisdiction, without regard to the amount in controversy, over cases arising from

the handling of a SFIP claim under the NFIP. See Ferraro v. Liberty Mut. Fire Ins. Co., 796

F.3d 529, 531 (5th Cir. 2015).

       27.       With respect to the claims alleged against Wright, the payment that Plaintiff seeks

in this lawsuit would constitute a direct charge on the public treasury, and would be binding

upon the Federal Government. Wright v. Allstate Ins. Co., 415 F.3d 384, 386 (5th Cir. 2005); 44

C.F.R. § 62.23(f).

       28.       This Court therefore has original exclusive jurisdiction over the instant claims

alleged against Wright pursuant to 42 U.S.C. § 4072, and 44 C.F.R. pt. 61, app. A(1), art. VII(R).

       29.       Moreover, this Court has original federal question jurisdiction pursuant to 28

U.S.C. § 1331 (“The district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.”). See Spong v. Fid. Nat. Prop. &

Cas. Ins. Co., 787 F.3d 296, 303 (5th Cir. 2015) (“This is a claim for benefits under a federal

flood insurance policy over which the district court had federal-question jurisdiction.” (citing

Borden v. Allstate Ins. Co., 589 F.3d 168, 172 (5th Cir. 2009)).

       30.       The meaning and application of the NFIA and the administration of the NFIP are

substantial issues of federal interest that involve the construction and effect of federal laws and



                                                 17
   Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 18 of 22 PageID #: 18



regulations. As alleged, Plaintiff’s Amended Petition asserts a claim for breach of a federal SFIP

and involves Wright’s adjustment and handling of Plaintiff’s claim under a SFIP – matters that

raise substantial federal questions under the NFIA and its supporting regulations, which creates

federal question jurisdiction under 28 U.S.C. §§ 1331 and 1441.

         31.    The Fifth Circuit has instructed that the “NFIA preempts claims-handling causes

of action and claims.” Spong v. Fid. Nat. Prop. & Cas. Ins. Co., 787 F.3d 296, 306 (5th Cir.

2015).

         “The key factor to determine if an interaction with an insurer is ‘claims handling’
         is the status of the insured at the time of the interaction between the parties. If the
         individual is already covered ... the interactions between the insurer and insured ...
         are ‘claims handling’ subject to preemption.”

Spong v. Fid. Nat. Prop. & Cas. Ins. Co., 787 F.3d 296, 306 (5th Cir. 2015) (citations omitted);

see also Grissom v. Liberty Mut. Fire Ins. Co., 678 F.3d 397, 401 (5th Cir. 2012) (“If the

individual is already covered and in the midst of a non-lapsed insurance policy, the interactions

between the insurer and insured, including renewals of insurance, are ‘claims handling’ subject

to preemption. … Grissom was insured by Liberty Mutual at the time of his interactions with

Liberty Mutual … Because Grissom's dispute with Liberty Mutual relates to his renewal of a

policy already in place—claims handling, not the initial procurement of the insurance policy—

Campo does not control and we hold that Grissom's state law claim is preempted.”).

         32.    The NFIA preempts the claims-handling-based, state-law causes of action and

claims alleged by Plaintiff against Wright. Spong, 787 F.3d at 306; Grissom, 678 F.3d at 401.

Because the Plaintiff’s claims against Wright are preempted by the NFIA, involve the

interpretation of federal statutes and regulations under the NFIP, and necessarily depend upon

the resolution of substantial questions of federal law, this Court also has original jurisdiction

pursuant to 28 U.S.C. § 1331. See David v. Blumberg & Assocs., Inc., No. CV 17-648-JWD-


                                                   18
     Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 19 of 22 PageID #: 19



EWD, 2018 WL 2424127, at *1 (M.D. La. May 11, 2018), report and recommendation adopted,

No. CV 17-648-JWD-EWD, 2018 WL 2422747 (M.D. La. May 29, 2018) (holding that District

Court had subject matter jurisdiction under 28 U.S.C. § 1331 over claims alleged against WYO

Company and insurance agent because the claims were “claims handling-based” and “therefore

preempted by federal law”).

D.     ALL PROCEDURAL REQUIREMENTS HAVE BEEN MET

       33.     28 U.S.C. § 1446(a) provides in part that “[a] defendant or defendants desiring to

remove any civil action from a State court shall file in the district court of the United States for

the district and division within which such action is pending a notice of removal …, together

with a copy of all process, pleadings, and orders served upon such defendant or defendants in

such action.” Pursuant thereto, Wright is filing this Notice of Removal in the United States

District Court for the Eastern District of Texas, Beaumont Division, which is the district and

division within which the State Court Action is pending. Additionally, a copy of all process,

pleadings, and orders served upon Wright are attached to this Notice of Removal.

       34.     28 U.S.C. § 1446(b)(1) provides in part that “[t]he notice of removal of a civil

action or proceeding shall be filed within 30 days after the receipt by the defendant, through

service or otherwise, of a copy of the initial pleading setting forth the claim for relief upon which

such action or proceeding is based, ...” Wright’s registered agent was served with the Citation

and Plaintiff’s First Amended Petition (attached hereto as Exhibit C) on October 17, 2019. This

Notice of Removal is timely filed within 30 days after the receipt by Wright, through service or

otherwise, of a copy of the initial pleading setting forth the claim for relief upon which such

action or proceeding is based, in accordance with 28 U.S.C. § 1446(b)(1).




                                                 19
    Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 20 of 22 PageID #: 20



        35.     28 U.S.C. § 1446(b)(2)(A) provides that “[w]hen a civil action is removed solely

under section 1441(a), all defendants who have been properly joined and served must join in or

consent to the removal of the action.” Co-defendant Texas Windstorm Insurance Association

has consented to the removal of this action. See Exhibit D (written consent to removal by

counsel for Texas Windstorm Insurance Association).

        36.     In accordance with 28 U.S.C. § 1446(d), promptly after the filing of this Notice of

Removal, Wright is this day giving written notice thereof to all adverse parties, and also filing a

copy of this Notice of Removal with the Clerk of the District Court of Jefferson County, Texas,

60th Judicial District.

        37.     The United States District Court for the Eastern District of Texas, Beaumont

Division, embraces the place where the State Court Action is pending.

                                                III.

        WHEREFORE, Wright hereby gives notice that this action has been removed from the

District Court of Jefferson County, Texas, 60th Judicial District to the United States District

Court for the Eastern District of Texas, Beaumont Division.




                                                20
   Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 21 of 22 PageID #: 21



Dated: November 12, 2019           Respectfully submitted,

                                   BAKER & HOSTETLER, LLP
                                   /s/ Bradley K. Jones
                                   Bradley K. Jones, Esq.
                                   Texas State Bar No. 24060041
                                   Ryan A. Walton
                                   Texas State Bar No. 24105086
                                   811 Main Street, Suite 1100
                                   Houston, Texas 77002
                                   Telephone: (713) 751-1600
                                   Facsimile: (713) 751-1717
                                   E-mail: bkjones@bakerlaw.com
                                   E-mail: rwalton@bakerlaw.com
                                   COUNSEL FOR DEFENDANT, WRIGHT
                                   NATIONAL FLOOD INSURANCE COMPANY


                                   FREEBORN & PETERS LLP
                                   Alexander S. de Witt, Esq.
                                   Virginia State Bar No. 42708
                                   901 East Byrd Street, Suite 950
                                   Richmond, VA 23219
                                   Telephone: (804) 644-1300
                                   Direct: (804) 799-7790
                                   Facsimile: (804) 644-1354
                                   E-mail: adewitt@freeborn.com
                                   COUNSEL FOR DEFENDANT, WRIGHT
                                   NATIONAL FLOOD INSURANCE COMPANY




                                     21
   Case 1:19-cv-00575 Document 1 Filed 11/12/19 Page 22 of 22 PageID #: 22



                              CERTIFICATE OF SERVICE

       I hereby certify that on November 12, 2019, a true copy of the foregoing NOTICE OF

REMOVAL was served upon the following attorneys of record, by first-class United States Mail

and by registered email:

       Edward R. Batten, Esq.
       Schneider Wallace Cottrell Konecky Wotkyns LLP
       3700 Buffalo Speedway, Suite 960
       Houston, Texas 77098
       Email: ebatten@schneiderwallace.com
       Counsel for Plaintiff Earnest Shields

       Dale M. “Rett” Holidy, Esq.
       Germer PLLC
       2929 Allen Parkway, Suite 2900
       Houston, Texas 77019
       Email: rholidy@germer.com
       Counsel for Defendant Texas Windstorm Insurance Association


                                                 /s/ Bradley K. Jones
                                                 Bradley K. Jones




                                            22
